Citation Nr: 9930484	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a left elbow 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Salt Lake 
City, Utah Department of Veterans Affairs (VA) Regional 
Office (RO) finding that new and material evidence adequate 
to re-open the claim of service connection for residuals of a 
left elbow fracture had not been submitted.  

In January 1999 the Board found that new and material 
evidence had been established to reopen a claim of 
entitlement to service connection for a left elbow 
disability.  The Board went on to remand the issue of service 
connection for a left elbow disability for further 
development.  The case has since been returned to the Board 
for further appellate review.  

The Board notes that the law regarding adjudication of new 
and material evidence cases was changed subsequent to the 
January 1999 Board decision and remand.  In Elkins and 
Winters v. West, 12 Vet. App. 203 (1999) the United States 
Court of Appeals for Veterans Claims (Court) noted that the 
Federal Circuit Court in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) had "effectively decoupled" the determinations 
of new and material evidence and well groundedness.  
Therefore, a determination as to whether the veteran's claim 
for service-connection for a left elbow disability is well-
grounded will be conducted in this case.  

In July 1999 a statement written by the veteran was submitted 
in which he claimed that he had degenerative disc disease and 
partial hearing loss in his left ear.  He claimed that these 
conditions were caused by service.  As these issues have been 
neither procedurally developed nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDING OF FACT

The appellant has not been shown by competent medical 
evidence to suffer from a left elbow disability which is 
linked to his prior period of service.


CONCLUSION OF LAW

A well-grounded claim for service connection for a left elbow 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1153, 5107 (West 1991); 38 C.F.R. § 3.303, 3.306 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the veteran's service medical records reveals that 
a lateral angulation of the left elbow with slight limitation 
of function was noted at a physical examination for flying in 
December 1943.  A history of a fractured left elbow in 1925 
was noted.  

The same above observation of the left elbow was noted during 
a discharge examination in February 1944.  A deformity of the 
left elbow was noted during a physical examination for flying 
in June 1944.  Examination of the bones, joints, and muscles 
was described as normal in August 1944.  

An x-ray taken of the left elbow in February 1945 was 
interpreted as revealing an old "ununited" fracture of the 
external humeral condyle including the capitellum with 
forward displacement of the fragment and an increased 
carrying angle.  

In April 1945 the veteran was seen for increasing difficulty 
with his left forearm and hand, with symptoms including 
tingling, numbness, weakness, and pain.  It was noted that 
the veteran had fractured his lower left humerus 
approximately 15 years prior.  It was also noted that he had 
started experiencing the onset of his current symptoms 
approximately one month prior.  An x-ray taken of the left 
arm was found to reveal an old fracture of the left elbow.  
The veteran was diagnosed with moderately severe neuralgia, 
caused by a previous fracture of the left elbow.  

The veteran subsequently underwent a transplant of the ulnar 
nerve in his left arm in April 1945.  Extension of the left 
elbow was found to be limited to 110 degrees on examination 
in September 1945.  On that examination he indicated a 
history of a fractured tibia in service and no other serious 
injuries on active duty.

During a physical examination for flying in November 1946, it 
was noted that the veteran had fractured his left elbow in 
1925.  It was also noted that the veteran had fallen on his 
left elbow in December 1944 and injured the ulnar nerve.  No 
limitation of motion was found in the elbow.  

It was noted on examination in April 1951 that the veteran 
had fractured his left elbow as a child and again while in 
the service, resulting in the transplantation of the ulnar 
nerve.  It was noted on examination that the veteran had no 
loss of motion or function with only occasional mild pain 
produced by certain movements.  

Post-service medical records show that the veteran was seen 
at the Cincinnati VA Medical Center (VAMC) in February 1966 
for a depressive reaction in the course of chronic 
alcoholism.  It was noted that the veteran had had some 
surgery in connection with an injury to the left elbow 
acquired in the service.  Some contracture at the left elbow, 
with limitation of motion, following the old injury was 
reported.  Examination of the extremities revealed normal 
tone, strength and sensation.  No diagnosis regarding the 
left elbow was made.  

In January 1990 the veteran underwent a VA examination at the 
Cincinnati VAMC at which time he reported a history of 
injuring his left elbow after falling off a plane in icy 
weather.  It was noted that the veteran had re-fractured the 
left elbow while in service.  

An x-ray of the left elbow revealed an old, ununited fracture 
of the capitalum humeri, together with the medial condyle of 
the humerus, which was displaced medially and upward.  A 
valgus deformity was noted in the forearm.  The diagnosis was 
residuals of a fracture of the left elbow.  

In May 1997 a signed statement from a friend of the veteran 
was received by the RO.  The friend stated that he had served 
with the veteran in the military.  He recalled seeing the 
veteran's arm in a sling at one point.  He stated that the 
veteran told him that he had hit an icy spot getting down 
from his plane and had injured his left elbow, subsequently 
requiring adjustment of the nerve.  The friend concluded that 
the veteran's injury should be service-connected.  

In October 1998 the veteran provided testimony at a hearing 
before the undersigned member of the Board.  He reported 
having a double break of his left elbow when he was four 
years old.  Transcript, p. 2.  He reported falling from his 
airplane and re-injuring his left elbow while in the service 
in 1945.  Tr., p. 3.  The veteran testified that he was seen 
by Dr. B.N.Carter for his left elbow shortly after he was 
discharged.  He testified that he was seen for his left elbow 
at the Cincinnati VA Hospital around 1960 or 1961.  Tr., p. 
5.  The veteran denied receiving any other treatment for his 
left elbow from that time to the present time.  Id.  When 
asked whether anyone had linked his condition to service, the 
veteran replied, "[n]ot since Dr. Carter, at the VA I 
complained that in Cincinnati, and they did say that the 
problems are probably associated with the transplantation of 
the ulnar nerve."  Tr., p.6.  

The veteran underwent a VA examination for the joints in 
April 1999.  He reported injuring his left elbow after 
falling from an aircraft in icy weather; however, he denied 
fracturing his left elbow.  The examiner noted that it had 
been noted in a 1990 examination report that the veteran had 
re-fractured his left elbow.

The veteran currently reported constant left elbow pain with 
some tingling sensation from the left elbow down to the left 
hand.  He also reported that this tingling had existed prior 
to service, but that the ulnar transplant had partially 
relieved these symptoms.  He also reported constant left 
elbow pain.  The veteran stated that the deformity of his 
left elbow had pre-existed service.  Examination of the left 
elbow revealed an enlarged joint, some limited motion and 
decreased grip strength in the left upper extremity.  There 
was hyperesthesia over the distribution of the ulnar nerve 
involving the left forearm and the left hand.  

The VA examiner noted that there was an obvious deformity of 
the left elbow with reduced function.  He concluded that this 
deformity was related to malunion of a childhood fracture.  
He further concluded that the current disability and 
reduction in function was partially relieved by the ulnar 
nerve transplant and that the present disability and function 
reduction was not aggravated by the in-service fall.  He also 
concluded that the pre-service disability and reduced 
function was not aggravated by the in-service fall or the 
ulnar nerve transplant.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to natural progress of 
the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a left 
elbow disability must be denied as not well grounded.  

The veteran has failed to present a well-grounded claim 
because there is no competent medical evidence linking the 
veteran's current disability to an in-service injury nor to 
any alleged aggravation in service.  

To the contrary, the April 1999 VA examiner specifically 
concluded that the veteran's current disability was related 
to malunion of a childhood fracture which pre-existed 
service.  

The examiner further concluded that the present disability 
and reduction in function were not aggravated by an in-
service fall and that the pre-service disability and reduced 
function were not aggravated by an in-service fall or by the 
ulnar nerve transplant.  Thus, the examiner concluded that 
the veteran's current disability was not related to service 
and was not aggravated by service.  

There is no other evidence in the record of a medical opinion 
specifically linking a current disability to service.  The 
veteran indicated at the hearing that he spoke with Dr. 
Carter about his left elbow disability shortly after service 
but he did not indicate that Dr. Carter related any 
aggravation of disability to service; rather, he testified 
that Dr. Carter told him his symptoms would go away, and "in 
a period of a couple of years it did."  Tr., p. 4.  He also 
indicated that he was told at the VA in Cincinnati that his 
condition was probably associated with the transplantation of 
the ulnar nerve.  The veteran testified to being seen at the 
Cincinnati VA Hospital in 1960 or 1961.  He has denied any 
subsequent treatment for his left elbow.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

In the case at hand, the Board finds that this procedural 
consideration has been satisfied.  In this case, the RO has 
informed the veteran on numerous occasions in rating 
decisions, a statement of the case, and a supplemental 
statement of the case that it was necessary to provide 
evidence demonstrating that the claimed condition was 
incurred in or aggravated by military service.  

The Board also notes that it attempted to obtain the records 
of Dr. Carter and of the Cincinnati VA Hospital.  

The RO contacted the medical records section of the 
University of Cincinnati Medical School Clinics and was told 
in a report of contact that there were no records prior to 
the 1980s.  

The record indicates that the RO contacted the Cincinnati 
VAMC and requested the veteran's medical records for the 
period between 1960 and 1962.  The Cincinnati VAMC replied 
that there was no available information on the veteran for 
this period.  Thus, because the RO attempted to obtain the 
above-mentioned records, and the record indicates that they 
could not be obtained, the Board finds that the RO 
satisfactorily discharged its duty in this instance.  

In addition, the Board notes that the veteran has stated that 
he filed his original claim for service connection while in 
the VA Hospital in Cincinnati in 1961.  The record shows that 
the veteran was treated in the VA Hospital from February 1966 
to June 1966 for an unrelated disability.  

The record shows that the veteran filed his application in 
March 1966, while he was an inpatient at the VA Hospital in 
Cincinnati.  The RO noted in the July 1966 rating decision 
that the veteran's claim had been disallowed while he was 
hospitalized at the VA Hospital.  Thus, the similarity 
between the the admission and application for service 
connection at the VA Hospital in 1966 and the alleged 
admission and application of 1960 or 1961 indicates that the 
period of hospitalization referred to by the veteran was 
actually in 1966 rather than 1960 or 1961.  

Service medical records do not show any superimposed left 
elbow injury, and there is no evidence that the veteran was 
diagnosed with any other superimposed chronic elbow 
disability or disease during service or during any applicable 
presumptive period.  38 U.S.C.A. §§ 1101, 1112 (West 1991).  
Although a service comrade stated in 1997 that the veteran 
had told him in service that he had slipped on ice and 
injured his arm, this statement is not competent to establish 
that the comrade witnessed any significant injury to the 
veteran's elbow or that there was aggravation of the 
preservice left elbow injury or superimposed chronic 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Moreover, physical examination in April 1951 
reported that the veteran had no loss of motion or function 
of the left elbow, indicating no increase in functional 
disability resulting from service.  As noted by the recent VA 
examiner, this postservice evidence indicates that the 
inservice surgery was for the purpose of ameliorating the 
residuals of the preservice left elbow fracture and that that 
purpose was accomplished.  See 38 C.F.R. § 3.306(b) (1999).

The veteran's own contentions that his current condition is 
related to service are not competent evidence sufficient to 
well-ground the claim.  Nor are the statements of his friend.  
There is no indication that the veteran's friend was a 
physician or other individual qualified to render an opinion 
regarding the etiology of the veteran's left elbow 
disability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Thus, as the veteran has failed to present sufficient 
evidence for a well grounded claim, the claim of entitlement 
to service connection for a left elbow disability must be 
denied.

The evidence submitted since the January 1999 Board remand 
has made it clear that the veteran's service connection claim 
is not well grounded.  Thus, through the additional 
development ordered by the Board in its January 1999 remand, 
the veteran's service connection claim has been accorded 
greater consideration than was in fact warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Stegall v. West, 11 Vet. App. 268, 271 (1998); 
see also 38 U.S.C.A. § 7261(b) (West 1991).  

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  

The representative cites to Part VI, paragraphs 1.03a and 
2.10f in support of the proposition that the RO must fully 
develop a claim prior to a determination of whether a claim 
is well-grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well-grounded.  

In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).  

In Morton v. West, 14 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.  See Morton, supra.

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph 2.10(f) were 
rescinded.  It also was noted that there are currently no 
exceptions to the rule that VA has no duty to assist the 
veteran absent a well-grounded claim.  

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for a left elbow 
disability, VA has no duty to assist the appellant in 
developing his case on this issue.  


ORDER

Service connection for a left elbow disability is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

